Citation Nr: 1132232	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  09-14 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for depression.

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right and left knee conditions.  

3. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 

INTRODUCTION

The Veteran had active service from January 1986 to January 1990.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for depression; found that new and material evidence had been received to reopen claims of entitlement to service connection for pes planus and for right and left knee conditions; and, after reopening those claims, considered the claims on the merits and denied service connection for pes planus and for right and left knee disabilities.

With regard to the claims that new and material evidence has been received to reopen claims for service connection for pes planus and for right and left knee conditions, the Board notes that before it may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  Barnett v. Brown, 8 Vet. App. 1 (1995); 83 F.3d 1380 (Fed. Cir. 1996).  Also, if the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claims.  McGinnis v. Brown, 4 Vet. App. 239 (1993).

In December 2009, the Veteran was notified that he had been scheduled for a Travel Board hearing at the RO in January 2010.  He failed to report, and in March 2011, indicated he had been unable to attend the hearing because he was incarcerated.  He felt he had missed his opportunity to address the Board with regard to his need for a compensation and pension (C&P) examination, and requested that he be scheduled for an examination.  It appears that the Veteran has since been released, and to date, the Veteran has not requested another hearing; the Board notes that the need for a VA examination will be further addressed below.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that, although an appellant's claim specifically identified a certain psychiatric disability for which service connection was sought, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors-including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that the appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, however described, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The record reflects that the Veteran has consistently described his mental condition as depression, and that the diagnoses of record have reflected same.  There is one notation, in March 2007, that the Veteran had a positive PTSD screen.  However, there is no indication that he followed up with the mental health clinic regarding a consultation, and no further mention of PTSD in the record.  While it is clear that the Veteran has been diagnosed with and treated for, it does not appear that he has received a formal clinical diagnosis of any psychiatric disability to include PTSD.  As such, expansion of the Veteran's claim to include consideration of whether service connection is warranted for any other psychiatric disability per the Court's decision in Clemons is not necessary in this case.

Finally, the Board notes that the most recent adjudication of the Veteran's claim was by the RO, in the April 2009 statement of the case (SOC).  Since that time, the Veteran has submitted private medical records (from his period of incarceration) dated from November 2010 through February 2011.  Normally, any pertinent evidence must be referred to the agency of original jurisdiction (AOJ) for initial review unless this procedural right is waived by the appellant.  See 38 C.F.R. § 20.1304(c) (2010).  In this case, however, the records do not establish any current diagnosis of a knee disability, but show treatment for complaints of right knee pain.  Because prior records also show treatment for complaints of right knee pain, without a diagnosis, these records are essentially duplicative and remand for AOJ consideration is not necessary.




FINDINGS OF FACT

1. In a final December 2005 rating decision, the RO denied service connection for pes planus (claimed as flat feet), for a left knee condition, and for a right knee condition.

2. Since the December 2005 RO rating decision, service treatment records in existence but unavailable for consideration in December 2005 have been added to the record, and are relevant to the claims for service connection for pes planus, and bilateral knee disabilities.  

3. The competent and probative medical evidence of record preponderates against a finding that the Veteran has depression related to any incident or event in military service; in addition, no psychosis was manifested within one year after service.

4. The record reflects that the Veteran's bilateral flat feet pre-existed service and the preponderance of the evidence is against a finding that his flat feet increased in severity in service.

5. The preponderance of the competent evidence of record is against a finding that the Veteran has a right knee condition related to his active service.

6. The preponderance of the competent evidence of record is against a finding that the Veteran has a left knee condition related to his active service.


CONCLUSIONS OF LAW

1. The December 2005 RO rating decision, which denied the Veteran's claims of entitlement to service connection for pes planus (claimed as flat feet), for a left knee condition, and for a right knee condition, is the last final disallowance of those three claims.  38 U.S.C.A. §§ 5108, 7104 (West 2002).

2. Since the December 2005 rating decision, official service department records have been received that are relevant to the Veteran's claims of service connection for pes planus (claimed as flat feet), for a left knee condition, and for a right knee condition, hence, reconsideration is warranted.  38 U.S.C.A. §§ 1110, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303, 3.304, 20.1103 (2010).

3. Depression was not incurred in or aggravated by active service. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

4. Pes planus was not aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

5. A right knee condition was not incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

6. A left knee condition was not incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 ( Fed. Cir. 2007).  However, the U.S. Supreme Court (Sup. Ct.) has reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2).  The Supreme Court held that - except for cases in which VA failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error must rest with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In this case, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in August 2005 and January 2008 that fully addressed the notice elements in this matter, and both were sent prior to the initial RO rating decision in this matter.  These letters informed the Veteran of what evidence was required to substantiate the claims (for service connection and for new and material evidence) and of his and VA's respective duties for obtaining evidence.  The Board also notes that in the January 2008 letter, the Veteran was advised of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Moreover, he has not demonstrated any error in VCAA notice, and the presumption of prejudicial error as to such notice does not arise in this case.  See Sanders v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.  

The Board also notes that in the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  The VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish the claim that were found insufficient in the previous denial.  In this case, the record reflects that the Veteran received notification, pursuant to Kent, in the January 2008 letter cited above.  The Board concludes that this letter received by the Veteran adequately complied with the VCAA and subsequent interpretive authority, and that he has not been prejudiced by the notice and assistance provided.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The Board finds that the RO has obtained all identified and available post-service treatment records for the Veteran.  With regard to service treatment records (STRs), the Board acknowledges that not all of the STRs for the Veteran's military service are available.  The RO made several attempts to obtain the Veteran's complete STRs, including contacting National Personnel Record Center (NPRC) in April 2003 and Defense Personnel Records Imaging System (DPRIS) in September 2003, each of which resulted in a negative response.  In November 2005, the RO made a formal finding as to the unavailability of any more STRs.  Subsequently, in September 2008, the Veteran submitted copies of several of his STRs, including his enlistment and separation examinations.  Thereafter, the RO made an additional request to NPRC, in October 2008, and the NPRC again responded in February 2009 that there were no STRs for the Veteran.  It is unclear whether there may be missing STRs for the Veteran, however, because of the Veteran's claim that he was treated for unrelated conditions during service (which are not shown in the records he submitted, the Board must assume that there are additional missing STRs.  In such situations, where STRs are missing, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).

Further, with regard to the duty to assist, the Board notes that the Veteran was not scheduled for a VA examination to determine whether he has a right or left knee condition that that may be related to service.  Pursuant to 38 C.F.R. § 3.159(c)(4), VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  The third part could be satisfied by competent evidence showing post- service treatment for a condition or other possible association with military service.  

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to address the question of etiology as related to service is required when the Veteran presents a claim for service connection in which there was a pertinent event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the Veteran indicates that the claimed disability or symptoms may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, with regard to the claims for service connection for right and left knee conditions, as more fully explained below, the Board finds that there is no competent medical evidence of any current right or left knee disabilities.  While the Veteran has contended that he has had ongoing right and left knee pain, x-rays have shown no current disability.  In addition, the Veteran's lay statements alone are not competent evidence to support a finding on a medical question (such as diagnosis or etiology) requiring special experience or special knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Veteran did, however, undergo VA examinations regarding his pes planus and depression claims.  The VA examination/addendum for mental disorders dated in February and March 2009, and the VA examination of the feet in February 2009, included a review of the claims folder and a history obtained from the Veteran, and, in addition, examination findings were reported, along with diagnoses/opinions, which were supported in the record.  Thus, these examination reports are found to be adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  The Board concludes no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

The Board acknowledges that in a statement dated in March 2011, the Veteran requested he be scheduled for a C&P examination for his issues that were presently before the Board.  He indicated he was unable to attend his BVA hearing scheduled in January 2010 due to his incarceration, and he felt he had missed an opportunity to address the Board with regard to his need for a C&P examination.  In this regard, however, for reasons set forth above, the Board concludes that no additional VA examinations are necessary or warranted for any of the issues on appeal.  

Thus, the Board concludes that VA satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The United States Court of Appeals for Veterans Claims (Court) has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

II. New and Material Evidence Claims

To reopen a claim following a final decision, VA must receive new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

However, 38 C.F.R. § 3.156(c)(1) provides that notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  Further, an award based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim. 38 C.F.R. § 3.156(c)(3) (2010).

By December 2005 rating decision, the RO denied service connection for pes planus (claimed as flat feet), for a left knee condition, and for a right knee condition, essentially based on findings that there was no showing that the claimed conditions were incurred in or aggravated by service.  The Veteran did not appeal the December 2005 rating decision and it became final.

The evidence of record at the time of the December 2005 rating decision included VA treatment records only, which showed that in October 2005 the Veteran received another neoprene knee brace after he reported he had lost his knee brace, but showed no report of, or finding of, any pes planus, a left knee condition, or right condition.  There were no service treatment records (STRs) in the claims folder, and the RO had made a specific finding in November 2005 that the Veteran's STRs were unavailable and that all efforts to obtain STRs had been exhausted and further attempts would be futile.

Evidence submitted subsequent to the December 2005 RO rating decision includes several STRs submitted by the Veteran in September 2008; VA treatment records; VA examination reports; private treatment records; and several statements from the Veteran.  STRs show that on his enlistment examination in September 1985, the Veteran was found to have pes planus, not considered disqualifying.  On a report of medical examination, prepared in conjunction with his examination for expiration of term of service, in November 1989, the Veteran responded "yes" to having or having had foot trouble and there was a notation of "pes planus".  He also responded "yes" to currently having, or having had, swollen or painful joints, and there was a notation of "feet" as well.  On the examination in November 1989, it was noted that the Veteran had pes planus that existed prior to service. 

A March 2003 VA x-ray report of the knees showed that the Veteran complained of knee pain, but no acute radiographic abnormalities were noted.  In July 2005, he again complained of knee pain, and an x-ray report of the right knee showed no interval change since the prior study in March 2003; the impression was stable findings without definite acute abnormalities or interval change.  

A VA treatment record dated in March 2007, shows that the Veteran reported that his bilateral knee pain was the same, unchanged, and sometimes was worse.  He reported no swelling, fall, or trauma.  The assessment included arthralgia/arthritis: unchanged, and an x-ray was to be performed if symptoms worsened.  

Private treatment records from Baptist Health Medical Center showed that the Veteran was admitted in February 2008 through March 2008 for treatment for a left deep venous thrombosis, and underwent a left lower leg venous Doppler.  On admission, in February 2008, he complained of a three week history of left leg and foot pain and swelling.  He reported no history of trauma, but reported having a long history of problems with the left leg from trauma earlier when he was in the Army.  The assessment was that the Veteran had an episode of spontaneous deep venous thrombosis.  

On VA examination in February 2009, the examiner noted that the Veteran's pre-enlistment physical showed pes planus, but also noted that at that time the Veteran mentioned he was in excellent health, had no complaints about it, and the examination showed nothing to indicate he was having any trouble with his feet at that point.  The examiner also noted that the exit physical simply noted flat feet as an EPTS (existed prior to service) problem, but that there was nothing mentioned regarding pain.  The examiner opined, based on examination, that the original examiner was charitable or aggressive in considering the Veteran as having "much of a pes planus deformity", and that the exit physical was the same, in that they simply looked at an arch that may have been low and stated that he had flat feet.  The examiner felt that both of these were rather casual in their attention to detail.  With regard to the Veteran's past medical history, it was noted that he complained of multiple joint arthritis problems, but "nothing with any particular note".  The assessment with regard to pes planus was that the Veteran had a congenitally low, normal, medial arch, and that his arch was what he went into service with and also left with.  The VA examiner did not see any likelihood that the Veteran's years of service increased or decreased the arch angle in any manner, and did not believe that the Veteran's feet were stressed or injured while he was in the service except for the toe fracture that was found to be well-healed.  The examination results included "pain from flat feet, not found", and the examiner concluded that overall, the Veteran had a normal foot examination.  

In February 2009, the National Personnel Record Center (NPRC) responded that they did not have any STRs for the Veteran.  

A VA report of x-rays of the knees, taken in April 2009, showed that joint spaces were normally maintained and there was evidence of an old right medial collateral ligament injury.  The impression was essentially negative knees.  

Since relevant service treatment records that were in existence but unavailable at the time of the prior final rating decision have been obtained and added to the record, the provisions of 38 C.F.R. § 3.156(c) are for application.  Because the newly received official service department records are relevant to the Veteran's claims, reconsideration of the claims for service connection for pes planus, and bilateral knee disabilities is warranted.  Noting that the RO has already considered these claims on the merits, the Board will proceed and address the merits as well, without any prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

III. Service Connection Claims

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

In order to prevail on the issue of service connection for any particular disability, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation and etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

The threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Certain chronic disabilities, such as arthritis or psychoses (defined in 38 C.F.R. § 3.384), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

1. Depression

a. Factual Background

Service treatment records (STRs) showed that on the report of medical history, prepared in conjunction with his separation examination in November 1989, the Veteran responded "yes" to having or having had depression or excessive worry, but there was a notation that he did not take any medications for this.  

In January 2003, the Veteran was hospitalized for detoxification.  On the psychiatry admission evaluation note dated January 21, 2003, he reported feeling depressed since he left the military and had trouble focusing.  He reported no psychiatric hospitalizations and that he had never been treated by a psychiatrist on an outpatient basis.  He reported a past medical history that included a head injury with loss of consciousness in 1987, while in the military.  The diagnoses included cocaine dependence and depression versus substance-induced depression.  

A VA treatment record dated in March 2007 showed that the Veteran's depression screen was negative and his PTSD screen was positive.  The assessment included depression.  He wanted to be seen for PTSD and a consultation request was placed.  Subsequent records show that in January 2008, the mental health clinic consultation result was that the Veteran had not responded to a letter and did not report for a CBT group in January.  

On VA examination in February 2009, the Veteran reported that while he was in the military he felt pressured to complete a mission, and that in order to do so he had to write everything out.  He reported that he continued to feel this way currently.  The Axis I diagnosis was depressive disorder.  The examiner provided an opinion that was not clear regarding whether the Veteran's current depressive symptoms were related to service.  The examiner also indicated that the only other psychiatric disorder found during that day's examination was the polysubstance abuse, which was in remission.  

In March 2009, another VA examiner reviewed the February 2009 VA examination report and, after reviewing the claims folder, provided an addendum.  The examiner indicated that there was no reason to alter the psychiatric diagnosis rendered in February 2009, and that although there was a note indicating that Veteran reported some depression in 1989, he never received treatment.  The examiner also noted that records indicated that the Veteran began receiving treatment for substance abuse as far back as 2003, and there was no reason to believe that he had a continuing depression between the time he left the military and that time.  The examiner indicated that there was some suggestion that the Veteran's depression in 2003 might be related to the demise of a relationship and his drug abuse.  The examiner concluded that the February 2009 examiner's transcription that needed clarification should have read that it was "less likely than not" that the Veteran's current depressive symptoms were caused by or related to his military experiences.

A VA discharge summary showed that the Veteran was placed into a transitional residence program from August 2008 through April 2009.  It was noted that his principal diagnoses precipitating admission included cocaine, alcohol, and cannabis dependence, and that he was also treated for nicotine dependence and substance-induced mood disorder.  His physical disorders were noted to include arthralgia, arthritis, and plantar fibromatosis.  

b. Analysis

The Veteran essentially contends that he has had depressive symptoms since his military service.

The record reflects that the Veteran has been diagnosed with and treated for depression during the appeal period.  Thus, he has a current disability.  

The available STRs show that on a report of medical history, prepared in conjunction with his separation examination in November 1989, the Veteran responded "yes" to having or having had depression or excessive worry, but there was a notation that he did not take any medications for this.  There is, however, no competent and credible evidence of any mental disorder during active military service or for many years thereafter -- until 2003 when he was hospitalized for detoxification and indicated he had been depressed since service.  The diagnoses included depression versus substance-induced depression.  

What is missing from the record herein is competent medical evidence of a link between the Veteran's depression and his service.  As noted above, a VA examination/addendum was conducted in 2009, and the VA examiner in the addendum concluded that it was less likely as not that the Veteran's depression was caused by or related to his active service.  The Veteran has not submitted medical evidence to the contrary.  While he has reported having depressive symptoms since service, and these reports are considered credible lay evidence of symptomatology, these statements are not considered competent or probative evidence of an actual diagnosis of a psychiatric disability, or of a causal nexus to service, because he is not competent, as a layperson, to provide an opinion or evidence as to matters involving medical diagnosis or etiology.  See Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra; see Espiritu v. Derwinski, supra.  Additionally, in the March 2009 addendum, the VA examiner addressed the Veteran's assertions that he had continuing depression since service, and noted that there was suggestion that his depression in 2003 might have been related to the demise of a relationship and his drug use.  Subsequent records show that in March 2007 his depression screen was negative, and in April 2009, the diagnosis was substance-induced mood disorder.  Thus, the Board finds that the preponderance of the competent and probative evidence of records is against the claim for service connection for depression and the claim must be denied in this regard.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2. Pes Planus

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

If a pre-existing disorder is noted upon entry into service, service connection may be granted based on aggravation of that disorder during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  A pre-existing disability or disease will be considered to have been aggravated by active service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a), (b). Independent medical evidence is needed to support a finding that the pre-existing disorder increased in severity in service. See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent service.  38 C.F.R. § 3.306(b)(1); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Regarding the question of aggravation of a pre-existing condition, essentially, the law as interpreted under Cotant v. Principi, 17 Vet. App. 116 (2003), and VAOPGCPREC 3-2003, mandates that, to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. VA may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  38 U.S.C.A. § 1153.

The Veteran essentially contends that his flat feet are related to service.  The Board initially notes that the Veteran has a current disability of pes planus (flat feet) as noted on the VA examination in February 2009.  

STRs show that on the Veteran's enlistment and separation examinations, he was noted to have pes planus.  Thus, because his pes planus were noted upon entry into service, this disability indeed pre-existed service, the presumption of soundness does not attach, and therefore, a determination must be made as to whether pes planus was aggravated during service.

Review of the record, however, does not support a finding that the Veteran's pes planus was aggravated during service.  While on his separation examination in 1989, he did respond "yes" to having "swollen or painful joints" and it was noted that this with reference to his feet, and he was noted to have pes planus that existed prior to service - this alone does not show aggravation of his flat feet.  Also, on his separation examination,  his feet were otherwise evaluated as clinically normal.  Further, the VA examiner in 2009 has addressed this matter, noting that the Veteran had a congenitally low, normal, medial arch, and that "his arch was what he went in the service with, (sic) what he left the service with".  The examiner also opined that there was no likelihood that the Veteran's years of service increased or decreased the arch angle in any manner.  The Board acknowledges that the VA physician's comments and opinions are not clear and unequivocal.  In addition, the VA physician's commentary about the examiners for the Veteran's enlistment and separation examinations being "rather casual in their attention to detail" are misleading.  In reading the whole opinion, it appears that the VA physician in February 2009 was trying to explain physical examination findings that the Veteran had a normal curve to the arch but it was low.  However, it is important to note that for purposes of this matter, since the Veteran's flat feet clearly pre-existed service, the VA physician need not have undertaken that analysis.  The Board also asked whether the Veteran's flat feet were aggravated during service, and the VA physician responded in the negative, and provided supporting rationale.  Thus, the answer to the question of whether the Veteran's flat feet were aggravated during service ends there.  The Board finds that there is probative and persuasive medical evidence speaking to the issue of whether the Veteran's pre-existing pes planus was aggravated during active duty service.  Specifically the February 2009 opinion is found to be persuasive, as it was based upon review of the Veteran's records and was supported by specific rationale.  The Board notes the Veteran's representative's contentions, in the July 2011 written brief presentation, that because the VA examiner in February 2009 raised questions as to the quality of the examinations for the Veteran's enlistment and separation examination, the evidence was in equipoise and that the benefit on appeal should be granted.  However, consideration of equipoise would be applicable if there were conflicting opinions as to whether the Veteran's pes planus was aggravated in service.  Herein, there is not.  While the VA examiner in February 2009 appears to take issue with the findings made on the enlistment and separation examinations as to the severity of the Veteran's pes planus in general, in the end, that VA examiner acknowledged that the Veteran had a low arch, and diagnosed flat feet.  Thus, the Board does not find the competent medical evidence is in equipoise in this matter.  

With regard to the Veteran's contentions, the Board acknowledges that he would be competent to state that he had foot problems after service, and his reports are considered credible lay evidence of symptomatology.  See Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra.  However, his statements are not considered competent or probative evidence of whether a foot disability was aggravated during service.  The Veteran is not competent, as a layperson, to provide an opinion or evidence as to matters involving medical diagnosis or etiology.  Espiritu v. Derwinski, supra.  After a review of the evidence, the Board concludes that the Veteran's pes planus pre-existed service and underwent no permanent increase (aggravation) during active service.  In sum, there is no support for a grant of service connection for pes planus based on aggravation of a pre-existing disability.  The Board has carefully considered the statements and contentions of the Veteran and his representative, but finds that the weight of the competent medical evidence is contrary to those statements and contentions.  

The preponderance of the evidence is therefore against the claim of service connection for pes planus on a direct basis (as a condition that pre-existed service).  Consequently, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

3. Right and Left Knee Conditions

The Veteran essentially contends that he has right and left knee conditions related to service, however, he has at no time specifically explained how such knee conditions might be related to service.  Nonetheless, with regard to the Veteran's claim, the Board notes that the threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  Brammer, 3 Vet. App. at 225.  In this case, however, the record does not show he has a diagnosis of either a right or left knee disability.  While the record reflects he has had right and left knee pain complaints, wears a knee brace, and was treated for a deep venous thrombosis of the left lower extremity - there has been no diagnosis of any right or left knee disability.  Moreover, while there have been notations of arthritis and osteoarthritis of record, VA x-rays of the knees, dated in 2003, 2005, and 2009, were all negative.  In addition, the Board notes that VA is not generally authorized to grant service connection for symptoms alone, such as pain, without an identified basis for the symptoms.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Full consideration has been given to the Veteran's own assertions that he has right and left knee conditions related to service.  As noted above, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra.  If the Veteran, for instance, injured a knee in service, and had knee complaints and symptoms thereafter, he would certainly be competent to report the circumstances of a knee injury as well as his symptoms thereafter.  However, as a layperson, the Veteran, simply does not have the competency to render a medical opinion on diagnosis or etiology of a condition.  See Espiritu, 2 Vet. App. at 494.  Moreover, the Board does not find that a chronic knee disability, such as arthritis, as contrasted with pain or other symptoms, is subject to lay diagnosis.  The Board finds no basis for concluding that a lay person would be capable of discerning what disorder his pain or other symptoms represented, in the absence of specialized training, which the Veteran in this case has not established.  

The Board also recognizes the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007). However, where the overall evidence of record fails to support a diagnosis of the claimed disability at any time during the pendency of the claim, that holding is inapplicable.

Based upon the foregoing and the lack of competent medical evidence of either a right or left knee disability, the Board concludes that the Veteran is not entitled to service connection for these disorders.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule does not apply, and the claims of service connection for a right knee condition and for a left knee condition must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Service connection for depression is denied.

The request to reconsider the claim for service connection for pes planus is granted. 

Service connection for pes planus is denied.

The request to reconsider the claim for service connection for right and left knee disabilities is granted.

Service connection for right and left knee disabilities is denied.



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


